                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

EMANUEL REESE,                           )
   Plaintiff,                            )
                                         )
v.                                       )    CIVIL ACTION NO. 2:18-00520-N
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
   Defendant.                            )

                   MEMORANDUM OPINION AND ORDER

      This action is before the Court on the motion for attorney fees under the Equal

Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”) (Doc. 21) filed by the Plaintiff,

Emanuel Reese (hereinafter, “the Plaintiff”), which requests an award of $1,742.20

in attorney fees from the Defendant Commissioner of Social Security (“the

Commissioner”).   Though given the opportunity to do so, the Commissioner has

filed no response to the motion, the deadline to do so has passed, and the motion is

now under submission. (See Doc. 22).      Upon consideration, the Court finds the

Plaintiff’s motion (Doc. 22) is due to be GRANTED.1

                                  I.    Analysis

      “The EAJA provides that the district court ‘shall award to the prevailing party

other than the United States fees and other expenses ... incurred by that party in


1 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings in this civil action, including
post-judgment proceedings, in accordance with 28 U.S.C. § 636(c), Federal Rule of
Civil Procedure 73, and S.D. Ala. GenLR 73. (See Docs. 17, 18).
any civil action (other than cases sounding in tort), including proceedings for judicial

review of agency action, brought by or against the United States ..., unless the court

finds that the position of the United States was substantially justified or that special

circumstances make an award unjust.’ ” Newsome v. Shalala, 8 F.3d 775, 777 (11th

Cir. 1993) (quoting 28 U.S.C. § 2412(d)(1)(A)-(B)) (footnotes omitted).    “[E]ligibility

for a fee award in any civil action requires: (1) that the claimant be a ‘prevailing

party’; (2) that the Government's position was not ‘substantially justified’; (3) that no

‘special circumstances make an award unjust’; and, (4) pursuant to 28 U.S.C. §

2412(d)(1)(B), that any fee application be submitted to the court within 30 days of

final judgment in the action and be supported by an itemized statement.” Comm'r,

I.N.S. v. Jean, 496 U.S. 154, 158 (1990).

                                  a.     Timeliness

       EAJA “provides that a ‘party seeking an award of fees and other expenses

shall, within thirty days of final judgment in the action, submit to the court an

application for fees and other expenses....” 28 U.S.C. § 2412(d)(1)(B) (1982).      It is

settled that a ‘final judgment’ means that the judgment is final and not appealable.

28 U.S.C. § 2412(d)(2)(G).” United States v. J.H.T., Inc., 872 F.2d 373, 375 (11th

Cir. 1989).   Where, as here, “the district court enters a ‘sentence four’ remand

order[ under 42 U.S.C. § 405(g)], that judgment is appealable.” Newsome, 8 F.3d at

778.   “[W]hen a remand was pursuant to sentence four, the 30–day filing period for

applications for EAJA fees ‘begins after the final judgment (‘affirming, modifying, or

reversing’) is entered by the [district] court and the appeal period has run, so that
the judgment is no longer appealable.’ ” Id. (quoting Melkonyan v. Sullivan, 501

U.S. 89, 102 (1991)).

      Here, final judgment was entered on June 28, 2019 (see Doc. 20), and no

appeal was taken.       Because a United States officer sued in an official capacity is a

party to this action, the time to appeal expired after Tuesday, August 27, 2019 – 60

days from the date of entry of final judgment, excluding the date of entry.     See Fed.

R. App. P. 4(a)(1)(B)(iii); Fed. R. App. P. 26(a)(1).    Because the Plaintiff filed and

served the present motion on July 26, 2019, the motion is timely.2

                                 b.    Prevailing Party

      An individual qualifies as a “party” under § 2414(d)(1)(A) if the individual’s

“net worth did not exceed $2,000,000 at the time the civil action was filed.” 28

U.S.C. § 2412(d)(2)(B).     Based on the unchallenged representations in the Plaintiff’s

present EAJA motion (Doc. 21, PageID.616), and his sworn motion for leave to


2 Past Eleventh Circuit precedent treated EAJA’s timely filing requirement as
jurisdictional in nature. See, e.g., Newsome, 8 F.3d at 777. That precedent,
however, has been abrogated by the Supreme Court’s decision in Scarborough v.
Principi, 541 U.S. 401, 413-14 (2004) (“§ 2412(d)(1)(B) does not describe what classes
of cases the C[ourt of Appeals for Veterans Claims] is competent to adjudicate;
instead, the section relates only to postjudgment proceedings auxiliary to cases
already within that court's adjudicatory authority. Accordingly,…the provision's 30–
day deadline for fee applications and its application-content specifications are not
properly typed ‘jurisdictional.’ ” (citation and some quotation marks omitted)). See
also Townsend v. Comm'r of Soc. Sec., 415 F.3d 578, 581–82 (6th Cir. 2005) (“[O]ur
past precedent characterized the EAJA's time limitation for fee applications as
jurisdictional … This precedent, however is overruled by the Supreme Court's recent
decision in Scarborough v. Principi, 541 U.S. 401, 124 S. Ct. 1856, 158 L. Ed. 2d 674
(2004), where the Supreme Court held that the EAJA's ‘30–day deadline for fee
applications and its application-content specifications are not properly typed
“jurisdictional.” ’ Id. at 1865.”).
proceed without prepayment of fees and costs under 28 U.S.C. § 1915 (Doc. 2), the

Court finds that the Plaintiff qualifies as a “party” for purposes of EAJA.        And

because the Plaintiff received a remand of a final decision of the Commissioner

under sentence four of 42 U.S.C. § 405(g) (see Doc. 19), the Plaintiff is a “prevailing”

party under EAJA.     See Shalala v. Schaefer, 509 U.S. 292, 301-02 (1993); Newsome,

8 F.3d at 777 (“Courts have routinely awarded EAJA attorney’s fees to claimants in

Social Security cases who satisfy the statutory conditions.”); Myers v. Sullivan, 916

F.2d 659, 666 (11th Cir. 1990) (“Since the EAJA’s enactment, the vast majority of

EAJA awards have gone to claimants who succeeded in challenging contrary benefits

decisions made by the Secretary of Health and Human Services.”).

      c.      Substantially Justified Position or Special Circumstances

      An EAJA applicant is only required to allege that the Government’s position

was “not substantially justified.” Scarborough v. Principi, 541 U.S. 401, 414-15

(2004).    See also 28 U.S.C. § 2412(d)(1)(B) (a motion for EAJA fees and expenses

must “allege that the position of the United States was not substantially justified”).

“Whether or not the position of the United States was substantially justified shall be

determined on the basis of the record (including the record with respect to the action

or failure to act by the agency upon which the civil action is based) which is made in

the civil action for which fees and other expenses are sought.”           28 U.S.C. §

2412(d)(1)(B).   “The government’s position is substantially justified under the EAJA

when it is justified to a degree that would satisfy a reasonable person—i.e. when it

has a reasonable basis in both law and fact.” United States v. Jones, 125 F.3d 1418,
1425 (11th Cir. 1997) (citations and quotations omitted).             “The burden of

establishing that the position of the United States was substantially justified…must

be shouldered by the Government.” Scarborough, 541 U.S. at 414-15.

          As required, the Plaintiff’s motion alleges that the Commissioner’s position

was not substantially justified. (See Doc. 21, PageID.616).     The Commissioner has

not attempted to rebut that allegation, and there are no special circumstances

apparent from the record which countenance against the awarding of fees.         Thus,

the Court finds that the Plaintiff is entitled to an award under EAJA.

                                 d.    Amount of Fees

          The “fees and other expenses” that a prevailing party is entitled to receive

under § 2412(d)(1)(A) “includes…reasonable attorney fees…”               28 U.S.C. §

2412(d)(2)(A).     The Plaintiff requests $1,742.20 in attorney fees, representing 8.65

hours of federal court work performed by Plaintiff’s counsel at an hourly rate of

$201.41.      These claimed hours are duly supported by an itemized time sheet (Doc.

21-2).3

          The amount of fees awarded under § 2414(d)(1)(A) must “be based upon

prevailing market rates for the kind and quality of the services furnished, except

that…attorney fees shall not be awarded in excess of $125 per hour unless the court

3  The Plaintiff attaches what is styled an “Affidavit of Counsel for Plaintiff” (Doc.
21-1) to verify this itemized sheet. This purported “affidavit” has not been
notarized or otherwise verified by an appropriate official, nor is it in substantial
compliance with 28 U.S.C. § 1746. Nevertheless, because the Plaintiff’s counsel’s
filings are governed by Federal Rule of Civil Procedure 11, and because there does
not appear to be any rule requiring it, independent verification of the time sheet by
affidavit or declaration is unnecessary.
determines that an increase in the cost of living or a special factor, such as the

limited availability of qualified attorneys for the proceedings involved, justifies a

higher fee.” 28 U.S.C. § 2412(d)(2)(A).    “The EAJA therefore establishes a two-step

analysis for determining the appropriate hourly rate to be applied in calculating

attorney's fees under the Act.   The first step in the analysis…is to determine the

market rate for ‘similar services [provided] by lawyers of reasonably comparable

skills, experience, and reputation.’ Norman v. Housing Authority of Montgomery,

836 F.2d 1292, 1299 (11th Cir. 1988).     The second step, which is needed only if the

market rate is greater than $[12]5 per hour, is to determine whether the court

should adjust the hourly fee upward from $[12]5 to take into account an increase in

the cost of living, or a special factor.” Meyer v. Sullivan, 958 F.2d 1029, 1033–34

(11th Cir. 1992) (footnote omitted).

      A reasonable hourly rate is the prevailing market rate in the relevant
      legal community for similar services by lawyers of reasonably
      comparable skills, experience, and reputation. The applicant bears the
      burden of producing satisfactory evidence that the requested rate is in
      line with prevailing market rates. Satisfactory evidence at a minimum
      is more than the affidavit of the attorney performing the work. It
      should also be noted that in line with the goal of obtaining objectivity,
      satisfactory evidence necessarily must speak to rates actually billed
      and paid in similar lawsuits. Testimony that a given fee is reasonable is
      therefore unsatisfactory evidence of market rate.

Norman, 836 F.2d at 1299.4 The Plaintiff has presented no evidence as to the

appropriate “market rate” for this Court.     However, “a court is itself an expert on


4 The fact that there is no opposition to the present motion not relieve this Court of
its obligation to independently assess whether the EAJA award is reasonable and
otherwise appropriate. See Design & Prod., Inc. v. United States, 21 Cl. Ct. 145,
the question [of a reasonable hourly rate] and may consider its own knowledge and

experience concerning reasonable and proper fees and may form an independent

judgment either with or without the aid of witnesses as to value.”        Norman, 836

F.2d at 1303.   Based upon its own knowledge and experience, the Court finds that

the prevailing market rate in this judicial district for services similar to those

performed by the Plaintiff’s counsel in this action by lawyers of reasonably

comparable skills, experience, and reputation exceeds $125 per hour.

      Accordingly, the Court must now determine whether an upward adjustment

from that rate is justified “to take into account an increase in the cost of living…”5

28 U.S.C. § 2412(d)(2)(A). To make this determination, the Court will apply the

151–52 (1990) (“The key words chosen by the Congress when enacting the EAJA are
‘a court shall’ and ‘unless the court finds’. These are clear words of direction from the
Congress to the courts indicating that it is a court’s responsibility to determine
whether or not and at what level attorney’s fees are appropriate in an EAJA case.
This determination rests squarely within the discretion of the judicial officer, who
must or ‘shall award’ to a prevailing party fees and costs. In accordance with the
statutory terms, it is the court’s responsibility to independently assess the
appropriateness and measure of attorney’s fees to be awarded in a particular case,
whether or not an amount is offered as representing the agreement of the parties in
the form of a proposed stipulation.”); Beutel v. Berryhill, No. 3:17CV01193(SALM),
2018 WL 4936002, at *1 (D. Conn. Oct. 11, 2018) (“Although the parties have
reached an agreement as to the appropriate award of fees in this matter, the Court is
obligated to review the fee application and determine whether the proposed fee
award is reasonable. ‘[T]he determination of a reasonable fee under the EAJA is for
the court rather than the parties by way of stipulation.’ ” (quoting Pribek v. Sec'y,
Dep't of Health & Human Servs., 717 F. Supp. 73, 75 (W.D.N.Y. 1989) (citation and
internal quotation marks omitted)); Piner v. Berryhill, No. 1:17-CV-00317-TMC,
2018 WL 560155, at *1 (D.S.C. Jan. 25, 2018) (“Despite there being no objection, the
court is obligated under the EAJA to determine if the fee is proper.”).

5 The Plaintiff does not claim that “a special factor, such as the limited availability
of qualified attorneys for the proceedings involved, justifies a higher fee[,]” 28 U.S.C.
§ 2412(d)(2)(A), nor is any readily apparent from the record.
often-used formula from this Court’s decision in Lucy v. Astrue, S.D. Ala. Case No.

S.D. Ala. Case No. 2:06-cv-00147 PageID. 381-382, 2007 U.S. Dist. LEXIS 97094

(S.D. Ala. July 5, 2007).6

      In Lucy, the following formula, based on the [U.S. Department of
      Labor’s Consumer Price Index], was utilized:

          ($125/hour) x (CPI–U[ 7 ] Annual Average “All Items Index,”
          South Urban, for month and year of temporal midpoint)/152.4,
          where 152.4 equals the CPI–U of March 1996, the month and
          year in which the $125 cap was enacted.

      [2007 U.S. Dist. LEXIS 97094,] at *12. The “temporal midpoint” is
      calculated by counting the number of days from the date that the claim
      was filed to the date of the Magistrate or District Judge's Order and
      Judgment. Id. at *5–6.

Winters v. Astrue, Civil Action No. 11-00261-CB-B, 2012 WL 1565953, at *2 (S.D.

Ala. Apr. 9, 2012), report and recommendation adopted, 2012 WL 1556652 (S.D. Ala.

Apr. 30, 2012).

      The complaint (Doc. 1) in this action was filed on December 14, 2018,8 and the


6 The Eleventh Circuit has held that “a court should describe mathematically the
basis of all cost of living adjustments under [EAJA].” Jean v. Nelson, 863 F.2d 759,
773 (11th Cir. 1988), aff'd, 496 U.S. 154 (1990). The Plaintiff’s motion relies on the
Lucy formula, and the Commissioner does not object to its application here. Indeed,
the Lucy formula was jointly proposed by the Commissioner and the plaintiff in that
case (see S.D. Ala. Case No. 2:06-cv-00147 PageID. 381-382)), and the undersigned is
unaware of any binding precedent that contravenes the Lucy formula, nor of any
alternative formula since proposed by the Commissioner.
7 Consumer Price Index for All Urban Consumers, as determined by the Bureau of
Labor     Statistics   of    the    United States   Department     of   Labor
(https://www.bls.gov/cpi/data.htm).

8 The Plaintiff’s Lucy calculation utilizes December 7, 2018, purportedly the date
“the Complaint was prepared…” (Doc. 21, PageID.615). Regardless of whether
Court’s sentence-four remand order and judgment (Docs. 19, 20) were entered on

June 28, 2019.    The number of days between those two dates (i.e. excluding the

start and end dates) is 195.   The “temporal midpoint” therefore falls in March 2019,

which had a South Urban CPI–U of 245.554.9 Plugging the relevant numbers into

the Lucy formula renders the following equation: ($125 x 245.554) / 152.4.        This

equation yields an hourly rate of $201.41, the Plaintiff’s requested rate, which the

Court thus finds to be an appropriate hourly rate under EAJA to take into account

increases in cost of living.     And after considering the itemized timesheet of

Plaintiff’s counsel (see Doc. 21-2), the Court also finds the number of hours billed,

8.65, to be reasonable for the work performed.      Thus, the Court will award the

Plaintiff attorney fees under EAJA in the requested amount of $1,742.20.10


the complaint was indeed “prepared” on that date, the relevant date for the Lucy
formulae is when it was filed.

9https://data.bls.gov/pdq/SurveyOutputServlet?series_id=CUUR0300SA0,CUUS030

0SA0 (last visited Dec. 18, 2019).

10 EAJA fees are awarded to litigants, rather than to their attorneys, which “thus
subjects them to a federal administrative offset if the litigant has outstanding
federal debts.” Astrue v. Ratliff, 560 U.S. 586, 593 (2010). The Plaintiff’s
“assignment of his right in the fees award to counsel does not overcome the clear
EAJA mandate that the award is to him as the prevailing party, and the fees belong
to him.” Brown v. Astrue, 271 F. App'x 741, 743-44 (10th Cir. 2008) (unpublished).
Moreover, “the private contractual arrangement between [the Plaintiff] and his
counsel [i]s a collateral matter the district court d[oes] not need to address when
considering [an] EAJA fees motion.” Id. at 744. See also Panola Land Buying
Ass'n v. Clark, 844 F.2d 1506, 1511 (11th Cir. 1988) (“Historically, the client and the
lawyer make their fee arrangement, and the lawyer looks to the client for payment of
the legal fee…In enacting the EAJA, Congress recognized and maintained the
attorney-client relationship as it has existed throughout our history.”); Oguachuba v.
I.N.S., 706 F.2d 93, 97 (2d Cir. 1983) (“Whether an award of attorneys' fees under
                                II.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the Plaintiff’s

motion for attorney fees under EAJA (Doc. 21) is GRANTED, and that Plaintiff

Emanuel Reese is awarded from the Defendant Commissioner of Social Security

$1,742.20 in attorney fees under the Equal Access to Justice Act, 28 U.S.C. § 2412.11

      DONE and ORDERED this the 18th day of December 2019.

                                       /s/ Katherine P. Nelson
                                       KATHERINE P. NELSON
                                       UNITED STATES MAGISTRATE JUDGE




[EAJA] ultimately redounds to the benefit of counsel depends upon the private
contractual arrangements between the attorney and the client.”). Accordingly, the
Court expresses no opinion herein on the validity or effect of the Plaintiff’s
assignment to his attorney of his right to payment of EAJA attorney fees, a copy of
which has been attached to the present motion.

11Unless a party requests one by motion, no separate judgment regarding attorney
fees shall be forthcoming. See Fed. R. Civ. P. 58(a)(3) (judgment need not be set out
in a separate document for an order disposing of a motion for attorney’s fees).
